DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s species election without traverse of (i) administering the ADC at a lower dosage compared to the dosage required to be therapeutically effective as a monotherapy, (ii) PBD, (iii) PD-L1, and (iv) EphA2 antibody, in the reply filed 1/25/2021 is acknowledged.
	Claims 16-28 are pending. Claims 18 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
	Claims 16-17, 19-23, and 25-28 are under examination.

Priority
	This application is a national stage entry (371) of PCT/Ep2017/075766, filed 10/10/2017, which claims priority from U.S. provisional application 62/406,630, filed 10/11/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted on 11/27/2019 is acknowledged and has been considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-23, 25, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is that the terms “inhibitor” and “agent” encompass a genus of compounds, which is not adequately described in the specification.
Claims 16-17, 19-23, 25, and 27-28 are drawn to a cancer immunotherapy method, the method comprising administering an antibody-drug conjugate (ADC) and an immune-mediated therapy (IMT) agent, wherein the method comprises administering to a patient the ADC in combination with the IMT agent, and administering the ADC at a lower dosage compared to the dosage required to be therapeutically effective as a monotherapy wherein the IMT agent is a checkpoint inhibitor and wherein the checkpoint inhibitor is a PD-L1 inhibitor.
The terms “inhibitor”, and “agent” are interpreted to encompass any compound. Thus, the phrases “IMT agent”, “checkpoint inhibitor”, and “PD-L1 inhibitor” encompass compounds that are only defined functionally.

The specification further discloses that IMT agent is selected from the group consisting of: a programmed cell death protein-1 (PD-1) inhibitor, a programmed death-ligand-1 (PD-L1) inhibitor, an OX40 agonist, and a glucocorticoid-induced TNFR-related protein (GITR) agonist (see page 6, para 2).
The specification further discloses that IMT agent is selected from the group consisting of: an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti- OX40 antibody, OX40 ligand fusion protein and a GITRL fusion protein (see page 6, para 2).
The specification provides working examples of a checkpoint inhibitor (an anti PD-L1 antibody, and an anti-PD-1 antibody) as shown in Examples 1, 4, 5 and Figure 6-7.
The specification discloses that an GITR ligand fusion protein, OX40 ligand fusion protein and anti OX40 antibody are agonists of the TNFR superfamily in Examples 4, and 5.  
The specification does not provide other examples of useful agents, or inhibitors.  Because the terms “agent” and “inhibitor” encompass a wide variety of structurally varying compounds, and compositions, it is not clear from the specification that the described “agents” and “inhibitors” are representative of the genus of “agents” and “inhibitors” that are used in the claimed methods.  Thus, the specification does not adequately describe the genus by the terms “agents” and “inhibitors” and therefore the specification does not adequately describe the claimed methods. Thus, one of skill in the art would not find that applicant was in possession, at the time the invention was filed, of a cancer immunotherapy method, the method comprising administering an antibody-drug conjugate (ADC) and an immune-mediated therapy (IMT) agent, wherein the method comprises administering to a patient the ADC in combination with the IMT agent, and administering the ADC at a lower dosage compared to the dosage required to be therapeutically effective as a monotherapy wherein the IMT agent is a checkpoint inhibitor and wherein the checkpoint inhibitor is a PD-L1 inhibitor. The specification only 

The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column,  revised Mar 25, 2008).
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
Claims 16-17, 19-23, 25, and 27-28 recite “IMT agent”, “check point inhibitor” and “PD-L1 inhibitor”.  The claim is therefore directed a cancer immunotherapy method, the method comprising administering an antibody-drug conjugate (ADC) and a genus of immune-mediated therapy (IMT) genus of IMT agents is a genus of checkpoint inhibitors including a genus of PD-L1 inhibitors,  The specification only discloses the IMT agents selected from the group consisting of: an anti-PD1 antibody, an anti-PD-L1 antibody and an anti-OX40 antibody, OX40 ligand fusion protein and a GITRL fusion protein; the check point inhibitor which is an anti-PD-L1 antibody or anti PD-1 antibody; the anti PD-L1 inhibitor which is an anti-PD-L1 antibody
Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding IMT agents, checkpoint inhibitors, and PD-L1 inhibitors because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed an anti-PD-1 antibody, anti-PD-L1 antibody, an anti-OX40 antibody, OX40 ligand fusion protein and a GITRL fusion protein are not representative for the genus of “an IMT agent” and “a checkpoint inhibitor”. The disclosed agents and inhibitors cannot be considered representative of the genus because the entire genus of agents and inhibitors include proteins, peptides, small molecules and nucleic acids.  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of IMT agents, the genus of check point inhibitors and the genus of PD-L1 inhibitors, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of check point inhibitors and genus of PD-L1 inhibitors.
Applicant was only in possession of following agents and inhibitors:
The IMT agents selected from the group consisting of: an anti-PD1 antibody, an anti-PD-L1 antibody and an anti-OX40 antibody, OX40 ligand fusion protein and a GITRL fusion protein; 
the check point inhibitor which is an anti-PD-L1 antibody or anti PD-1 antibody; and
the anti PD-L1 inhibitor which is an anti-PD-L1 antibody.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17, 19, 23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ra188 published 11/25/2015; IDS filed 11/27/2019).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-17, 19, 21, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ra188 published 11/25/2015; IDS filed 11/27/2019) and further in view of Ma (Onco Targets Ther. 2016; 9: 959–976, published 2/9/2016).
	In regards to claims 16-17, 19, 23, and 25-27, the teachings of Muller are discussed supra.
In regards to claim 21, Muller does not teach ADC is administered intravenously or
Intratumorally.
	This deficiency is made up for by Ma.
	Ma teaches that breast cancer patients assigned to T-DM1 were given a dose of 3.6 mg/kg intravenously every 3 weeks (Page 961, Column 2, Baseline patient characteristics).
	It would be obvious to modify the method of administering a combination of an antibody-drug conjugate (ADC), HER2-directed ado-trastuzumab emtansine (T-DM1), with immunotherapeutic agents, anti-CTLA4/PD1 antibodies, as taught by Muller, to administer T-DM1 intravenously as taught by Ma. One would be motivated to do so as it was known in the prior art that administering T-DM1 intravenously is efficacious in the treatment of patients with human epidermal growth factor receptor 2-positive breast cancer. One would have expected predictable results that administering the T-DM1 intravenously to patients would be an effective treatment of breast cancer.
Claims 16-17, 19-20, 23, and 25-27is/are rejected under 35 U.S.C. 103 as being unpatentable Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ra188 published 11/25/2015; IDS filed 11/27/2019) and further in view of Phillips (Cancer Res July 15 2016 (76) (14 Supplement) 1207; DOI: 10.1158/1538-7445.AM2016-1207, published 7/2016).
In regards to claims 16-17, 19, 23, and 25-27, the teachings of Muller are discussed supra.

Phillips teaches HER2-directed ADCs with different mechanisms of action (MOA) than trastuzumab emtansine by investigating ADCs utilizing DNA-damaging agents, such as pyrrolobenzodiazepine (PBD)(Abstract). Phillips further teaches robust in vitro and in vivo activity of HER2 ADCs comprised of DNA-active agents (Abstract).
It would be obvious to one of ordinary skill in the art to modify the trastuzumab emtansine (T-DM1), a HER2-directed ADC wherein the drug conjugated to the ADC is DM1, to instead utilize PBD as the drug conjugated to the ADC, as taught in Phillips. One would be motivated to do so as Phillips teaches that their preclinical animal studies demonstrate robust in vitro and in vivo activity of HER2 ADCs comprised of PBD. One of ordinary skill in the art would have had a reasonable expectation of success because Phillips has shown that trastuzumab-PBD is effective in treating cancer in vivo.
Claims 16-17, 19, 22-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (Science Translation Medicine, Vol. 7, No. 315, page 315ra188 published 11/25/2015; IDS filed 11/27/2019) and further in view of NCT01848834 (Clinical trial, published 5/3/2013).
In regards to claims 16-17, 19, 23, and 25-27, the teachings of Muller are discussed supra.
In regards to claims 22 and 25-26, Muller does not teach that the IMT agent is an anti-PD-L1 antibody administered intravenously. This deficiency is made up for in NCT01953692.
NCT01848834teaches a method of administering intravenously pembrolizumab, an anti PD-L1 antibody, to treat breast cancer (Study Description, Brief Summary). 
It would be obvious to one of ordinary skill in the art to modify the method of administering a combination of an antibody-drug conjugate (ADC), HER2-directed ado-trastuzumab emtansine (T-DM1), with immunotherapeutic agents, anti-CTLA4/PD1 antibodies, as taught byMuller, to administer intravenously pembrolizumab, an anti PD-L1 antibody, as taught by NCT01848834, instead ofan anti PD-
It would be further obvious that theT-DM1, the ADC, will continue to be administered at a lower dosage compared to the dosage required to be therapeutically effective as a monotherapy, when used with pembrolizumab, as Muller already teaches that T-DM1 is administered at a lower dosage when used with a PD-1/PD-L1 disrupting antibody, and remains unchanged.

Claims 16-17, 19, 23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (Biochem Pharmacol. 2016 Feb 15;102:1-6. doi: 10.1016/j.bcp.2015.12.008. published 12/11/2015), in view of  .
Gerber teaches that synergistic activities between immune-oncology(IO) compounds and ADCs may increase the formation of tumor specific immunological memory, ultimately leading to durable responses in a larger fraction of cancer patients (Abstract). Gerber further discloses that clinical trials of T-DM1, an ADC, with blocking antibodies targeting the immune checkpoint mediator programmed cell death 1 (PD-1) and its ligand (PD-L1) have resulted in objective and durable responses in cancer patients with treatment-refractory solid tumors, including melanoma and cancers of the lung and kidney (Page 1, Introduction, Column 2, last 2 lines – Page 2, Column 1, first 4 lines). The limitation of wherein the ADC is 
Muller discloses that the clinical trial disclosed in Gerber was a method of administering a combination of an antibody-drug conjugate (ADC), HER2-directed ado-trastuzumab emtansine (T-DM1), with immunotherapeutic agents, anti-CTLA4/PD1 antibodies, resulting in a strong antitumor efficacy (Figure 2). Muller further discloses treatment with two(2x) doses of T-DM1 (15mg/kg) alone, and a combination of one(1x) dose of T-DM1 + anti-CTLA-4/PD-1 antibody, where the combination is more therapeutically effective than the monotherapy, even with the lower dose of the ADC (Figure 2). Therefore Muller discloses a combination of an antibody-drug conjugate (ADC) with an immunotherapeutic agent (IMT) for use in the treatment of cancer wherein the ADC is administered at a lower dosage compared to the dosage required to be therapeutically effective as monotherapy.
Jackson teaches the use of an antibody-drug conjugate approach to selectively target and inhibit the growth of EphA2-expressing tumors via an anti-EphA2 antibody-drug conjugate. Jackson further teaches that an immunoconjugate that selectively targets the receptor tyrosine kinase EphA2, create a powerful combination for the treatment of solid tumors (Abstract).

Further it would be obvious to one of ordinary skill in the art to administer the ADC administered at a lower dosage compared to the dosage required to be therapeutically effective as monotherapy. One would be motivated to do so as the combination is more therapeutically effective than the monotherapy, even with the lower dose of the ADC, as evidenced by Muller. One of ordinary skill in the art would expect predictable results from administering the ADC at a lower dosage compared to the dosage required to be therapeutically effective as monotherapy, as it was already known in the art that in a combination therapy of and ADC and an PD-1/PD-L1 blocking antibody, the treatment is still effective when the ADC is administered at a lower dosage compared to the dosage required to be therapeutically effective as monotherapy when treating solid tumors.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/
  Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643